Citation Nr: 0635491	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-35 491A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran retired from active military duty after service 
from January 1960 through April 1982.  For service in the 
Republic of Vietnam, he was awarded the Vietnam Service Medal 
with 3 Service Stars, the Parachutist Badge, and the Combat 
Infantryman's Badge, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C., which denied the appellant's claim 
for service connection for the cause of the veteran's death.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran died in December 1999, at age 57, from 
esophageal cancer, and the death certificate reported no 
other causal factors in the veteran's death.

2.  At the time of his death, the veteran had been granted 
service connection for hypertension and a postoperative left 
knee, both noncompensably evaluated effective from May 1982.  

3.  No clinical or other competent evidence on file provides 
any plausible evidentiary basis for concluding that the 
veteran's death from esophageal cancer was causally related 
to hypertension or a postoperative knee.

4.  The veteran's esophageal cancer is shown to have first 
manifested in 1999, 17 years after he was separated from 
service, and there is no competent evidence which shows that 
esophageal cancer was related to any incident, injury or 
disease of active military service, and esophageal cancer is 
not a form of cancer which may be presumptively related to 
herbicide (Agent Orange) exposure during the veteran's 
service in Vietnam.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The appellant in this case was provided formal VCAA notice in 
July 2004, prior to the issue of the adverse rating decision 
now on appeal from October 2004.  This notification informed 
her of the evidence necessary to substantiate her claim, the 
evidence she was responsible to submit, the evidence VA would 
collect on her behalf, and advised she submit any relevant 
evidence in her possession.  The veteran's death certificate 
and all records of treatment of the veteran's terminal cancer 
were collected, and the appellant provided sworn testimony 
before the undersigned at a hearing in April 2006.  All known 
available records relevant to the appellant's claim for 
service connection for the cause of the veteran's death were 
collected, and she does not argue nor does the evidence on 
file suggest that there remains any additional outstanding 
evidence which has not been collected for review.  The Board 
finds that VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103(a)(d)(2).  
However, while the veteran's death from esophageal cancer is 
well documented, there is a complete absence of any competent 
evidence which in any way indicates that this cancer is in 
any way causally associated with the veteran's period of 
active service.  Under the circumstances, there is no duty to 
obtain such opinion.

To the extent that the appellant may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board would point out that no benefit may be awarded from 
this appeal, so any failure to provide notice with respect to 
effective dates must be harmless.

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred, aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In accordance with VA laws and regulations, there is a list 
of diseases which may be presumed to have been incurred by 
service members who were presumed to be exposed to herbicide 
agents (Agent Orange) during service in Vietnam.  Among the 
diseases which may be presumed to be related to herbicide 
exposure is respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea).  38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107.

Analysis:  The veteran had active military service from 1960 
to 1982.  A rating decision by the RO in 1982 granted the 
veteran service connection for hypertension and for a 
postoperative left knee.  Both of these service-connected 
disabilities were noncompensably evaluated effective from May 
1982, and the claims folder does not indicate that the 
veteran ever claimed any increase in disability for 
hypertension or his left knee throughout the remainder of his 
lifetime.  The service medical records do not document or 
suggest the onset of esophageal cancer at any time.

Records of the Walter Reed Army Medical Center indicate that 
the veteran was diagnosed with stage IV esophageal cancer in 
1999.  These records document the various testing, evaluation 
and treatment provided for that disability.  A certificate of 
death from the District of Columbia documents that the 
veteran died in December 1999, due to or as a consequence of 
esophageal cancer.  No other causal or contributing factor 
was included in the death certificate.  

A clear preponderance of the evidence of record is against 
the appellant's claim for service connection for cause of the 
veteran's death.  The evidence on file clearly shows that the 
veteran had onset of esophageal cancer which was first 
identified some 17 years after he was separated from military 
service.  There is certainly no evidence on file, nor any 
argument by the appellant, that esophageal cancer had it's 
onset during the veteran's period of active military service.  

It has been the appellant's sole contention in advancing her 
appeal that the veteran's esophageal cancer must be 
attributable to the veteran's herbicide exposure to Agent 
Orange during his service in the Republic of Vietnam.  
Esophageal cancer, however, is not a disease which may be 
presumed by law to be causally related to the veteran's 
presumed exposure to herbicide agents during his service in 
Vietnam.  More specifically, as noted above, herbicide 
exposure is presumed to be causally related to respiratory 
cancers, meaning cancers of the lung, bronchus, larynx or 
trachea.  The veteran's death causing esophageal cancer is 
not a respiratory cancer, but a gastrointestinal cancer.  
Esophageal cancer is not, by law, presumed to be causally 
related to herbicide exposure during service in Vietnam.  

At no time during the pendency of the appeal did the 
appellant submit any competent clinical or other evidence 
which in any way supported her contention that the veteran's 
esophageal cancer was causally attributable to herbicide 
exposure.  Additionally, the appellant did not submit any 
evidence or argument that esophageal cancer was otherwise 
related to some incident, injury or disease of active 
military service.  Although the appellant argues that the 
veteran's esophageal cancer must have been related to Agent 
Orange exposure, the appellant herself is not shown to have 
the requisite medical expertise to provide any form of a 
competent clinical pinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board considered the reasonable doubt 
regulations, but the evidence for and against her claim is 
not in relative equipoise.  The evidence in this case clearly 
preponderates against her claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


